Dismiss and Opinion Filed May 5, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00391-CR

                      LUCIO ANTONIO CELIS, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the 195th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F20-36717-N

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                           Opinion by Justice Molberg
      We reinstate this appeal. When Lucio Antonio Celis filed a timely pro se

notice of appeal seeking to challenge his conviction for murder, we abated for the

appointment of counsel. Several days later, the trial court filed a letter, informing us

he had not appointed counsel because appellant “entered into a plea-bargain and

waived his right to appeal.” The trial court attached documents supporting this

statement. The following day, the clerk’s record was filed. After considering the trial

court’s response and the clerk’s record, we dismiss this appeal.

      Appellant, who was represented by counsel, was indicted for capital murder.

He entered into a negotiated plea bargain with the State in which he agreed to
judicially confess to murder and plead guilty in exchange for the State’s agreement

to strike certain language from the indictment (reducing the charge from capital

murder to murder) and recommend punishment at thirty-five years in prison. As

further consideration for the plea bargain, appellant waived his right to appeal. See

Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). Following the plea

agreement, the trial court struck the phrase “and the defendant was then and there in

the course of committing and attempting to commit the offense of ROBBERY of

said deceased” from the indictment, reduced the offense from capital murder to

murder, found appellant guilty, and assessed punishment at thirty-five years in

prison. The trial court prepared and signed a rule 25.2(d) certification of appellant’s

right to appeal stating this “is a plea-bargain case, and [appellant] has NO right to

appeal” and appellant “has waived the right of appeal.” See TEX. R. APP. P. 25.2(d).

The certification is supported by the documents before the Court. See Dears v. State,

154 S.W.3d 610, 614–15 (Tex. Crim. App. 2005).

      Because appellant waived his right to appeal in conjunction with the plea

agreement, we conclude we lack jurisdiction        See TEX. R. APP. P. 25.2(a), (d);

Lundgren v. State, 434 S.W.3d 594, 599 (Tex. Crim. App. 2014) (when appellant

voluntarily waives right of appeal to secure benefits of plea bargain agreement,

subsequent notice of appeal fails to “initiate the appellate process”).




                                         –2–
      We dismiss the appeal for want of jurisdiction.




                                          /Ken Molberg//
                                          KEN MOLBERG
                                          JUSTICE
220391f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                       –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

LUCIO ANTONIO CELIS,                          On Appeal from the 195th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F20-36717-N.
No. 05-22-00391-CR         V.                 Opinion delivered by Justice
                                              Molberg. Justices Reichek and
THE STATE OF TEXAS, Appellee                  Garcia participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 5th day of May, 2022.




                                      –4–